Citation Nr: 1233848	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  08-33 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a chronic disability manifested by left leg pain, to include claimed as radiculopathy due to service-connected low back disability.

2.  Entitlement to an initial rating greater than 10 percent for low back strain with impingement of the L3-L4 dermatomes.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran performed active military service from October 1973 to September 1979.  

This appeal arises to the Board of Veterans' Appeals (Board) from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In July 2006, the RO granted service connection for chronic low back strain with impingement of L3 and L4 dermatomes and assigned a 10 percent initial rating, effective from August 15, 2005.  In pertinent part of an August 2006 rating decision, the RO denied service connection for left leg strain, to include as secondary to service-connected low back disability, and continued the 10 percent initial rating for the service-connected low back disability.

In September 2008, the RO denied service connection for diabetes mellitus and carpal tunnel syndrome.  The Veteran submitted a notice of disagreement and the RO issued a statement of the case; however, the Veteran did not submit a VA Form 9, Appeal to the Board of Veterans' Appeals, or other correspondence which may reasonably be construed as a timely substantive appeal.  

In June 2012, the Veteran withdrew her request for a hearing before a Veterans Law Judge of the Board.  

In a July 2012 informal presentation, the Veteran's representative raised the issue of secondary service connection for gastroesophageal reflux disease/dysphagia secondary to pain medication.  This issue has not been adjudicated by the RO and developed for appellate consideration.  As such, it is referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Service Connection 

The Veteran seeks service connection for a chronic left lower extremity disability, manifested by symptoms including pain and numbness, to include claimed as radiculopathy due to service-connected low back disability.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court stressed that a claimant seeks service connection for the symptoms regardless of how those symptoms are diagnosed or labeled.  In McClain v. Nicholson, 21 Vet. App. 319 (2007), the Court held that the requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim . . . even though the disability resolves prior to the Secretary's adjudication of the claim."  

The evidence of record includes a May 1977 Service Treatment Report (STR) which notes low back pain with bilateral sacroiliac distribution.  Six months prior to separation, in March 1979, the Veteran completed a report of medical history questionnaire and checked "yes" to a history of leg cramps.  The examiner noted an old fibula fracture prior to active service.  A March 1979 separation examination report notes that the lower extremities were normal.  Subsequent to service, a private medical report dated in March 1998 noted the Veteran complained of chronic back pain that frequently involved radiation down her left leg.  She also complained that occasionally she had weak episodes where her leg gave way and wanted to turn inward.  Similarly, on a June 2006 VA neurology compensation examination, the Veteran reported pains radiating from the low back to both knees and that the left leg and foot ached.  She said that her doctor had told her that her back caused a left knee problem.  The examiner (a certified registered nurse-practitioner) found a positive straight leg raising test and decreased sensation in the right L3 and L4 dermatomes and in the right thigh, but not in the left.  Deep tendon reflexes were reduced to 1+, bilaterally.  Both knees exhibited crepitus and X-rays showed early degenerative arthritis of both knees.  X-rays of the lumbar spine were normal.  The diagnoses included right leg pain secondary to low back pain; and, chronic left leg strain.  In an August 2006 addendum report, the VA examiner stated that with respect to the etiology of the left leg strain, "I cannot resolve this issue without resort to mere speculation."  

On VA neurology examination in June 2006, the Veteran also stated that during active service she was told that she had pulled some muscles in her legs.  She indicated that she was pregnant at the time and was told that she had developed tendonitis in the left knee, left foot, and left great toe.  

In November 2009, Social Security Administration (SSA) records were associated with the claims files.  According to a June 1, 2009, MDSI Physician Services examination report associated with the SSA records, the Veteran reportedly fell off a truck during active service and then developed deep venous thrombosis in the left lower extremity complicated by pulmonary emboli, and, arthritis of the right knee.  A June 2009 medical examination report notes that the Veteran reported a history of deep venous thrombosis in the left leg and that she complained of left leg weakness and left knee swelling.   

A July 2011 VA compensation examination report reflects that the Veteran reported pain radiating from the low back to both legs.  X-rays showed mild to moderate degenerative disc disease from L4 through S1.  The only diagnosis offered mirrors the X-ray report: mild to moderate degenerative disc disease from L4 through S1.  In December 2011, the July 2011 VA examiner dissociated lumbar degenerative disc disease from the service-connected low back disability.  The examiner also dissociated the Veteran's service-connected low back strain from active service; however, as noted, as service connection for low back strain with impingement of the L3-L4 dermatones has already been established, this portion of the opinion is moot.  

In July 2012, the Veteran's representative questioned the credentials of the offeror of the July and December 2011 VA compensation examination reports and also questioned the accuracy of that examiner's claims file review.  The representative requested that the Veteran be re-examined.  

Prior to adjudication it would be helpful if an appropriate specialist, such as an orthopedist or neurologist, would examine the Veteran, elicit a relevant history, and then offer an explanation as to any etiological relationship between the claimed left lower extremity pain and service and/or the service-connected low back disability.  

Higher Initial Rating

Based on a review of the evidence of record, and the Veteran's representative's assertions, the Board finds that additional examination to determine the nature and severity of the service-connected low back disability would be useful prior to appellate consideration of the appeal for a higher initial rating.

TDIU

The United States Court of Appeals for Veterans Claims (Court) determined that where, as here, a claimant, or the record raises the question of unemployability due to the disability for which an increased rating is sought, then part of the increased rating claim is an implied claim for a total disability rating based on individual unemployability (hereinafter referred to as TDIU).  Rice v. Shinseki, 22 Vet. App. 447, 453-455 (2009).  The Veteran has claimed that she cannot work due to service-connected disabilities, including that on appeal here.  In this case, the TDIU claim has not been developed for Board review and there are pending claims that must be adjudicated prior to the Board's consideration of entitlement to a TDIU.  

Accordingly, the case is REMANDED to the AMC for the following action:

1.  The AMC should make arrangements for an appropriate examination by a medical doctor.  The claims file should be made available to the physician for review.  The physician is asked to review the claims files, note that review in the report, elicit a history of relevant low back and left leg symptoms from the Veteran, examine her, and offer a diagnosis as to left leg disability, if forthcoming.  

The physician is asked to address whether it is at least as likely as not (50 percent or greater possibility) that a chronic left lower extremity disability manifested by pain and/or numbness, to include radiculopathy and/or venous thrombosis, has been shown at any time since August 2005.  If the answer is "yes," then the physician is asked to address whether it is at least as likely as not that any such left leg disability, to include any radiculopathy, is related to service, or proximately due to, the result of, or chronically aggravated by, the service-connected low back disability.  

The physician should offer a rationale for any conclusion in a legible report.  If the examiner is unable to offer an opinion as to the matters requested above, the reason for such inability must be outlined.

The examiner must also describe the nature and severity of the service-connected low back disability.  All indicated tests must be performed and all findings described. 

2.  Following all development set forth above, the AMC should develop the TDIU claim as necessary, including providing an examination to determine whether service-connected headache and low back disabilities, in combination, preclude securing or following a substantially gainful occupation.  All indicated tests and studies should be conducted and all findings described.  The examiner should elicit a history of relevant symptoms from the Veteran.  The claims file must be made available to the examiner for review and the examination report should reflect that such review was accomplished.  The examiner should address whether it is at least as likely as not (50 percent or greater probability), that the Veteran's service-connected disabilities, in combination, preclude securing or following a substantially gainful occupation, considering her education and occupational experience but without consideration of her age.  A rationale for any opinion should be given.  

3.  Following completion of the action requested above, readjudicate the issues on appeal, and adjudicate the TDIU claim, including, if necessary, submission to the Director, Compensation and Pension Service, for extra-schedular consideration in accordance with 38 C.F.R. § 4.16 (b).  If any benefit sought on appeal is not granted, an appropriate supplemental statement of the case (SSOC) should be issued.  The Veteran and her representative should be afforded an opportunity to respond to the SSOC before the claims folders are returned to the Board, if in order.  

The Board intimates no opinion as to the ultimate outcome of this case.  No action by the Veteran is required until she receives further notice; however, the Veteran is advised that failure to report for a scheduled examination, without good cause, may have adverse consequences on her claims.  38 C.F.R. § 3.655 (2011).  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


